Order filed, October 8, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00583-CV
                                 ____________

                            DEAN SMITH, Appellant

                                            V.

                       MICHELE ANN SMITH, Appellee


                    On Appeal from the 257th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-33707


                                     ORDER

      The reporter’s record in this case was due October 1, 218. See Tex. R. App.
P. 35.1. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Eunice Tillman, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM